Atkinson, J.
The.Court of Appeals certified the following question: “Is. section 4 of the act approved December 23d, 1892 (Acts 1892, p. 213), amending the charter of Brunswick, unconstitutional and void in so far as it authorizes the mayor of the City of Brunswick to preside as judge in the police court of said city, he being a member of the legislative body of the city, because said section above referred to is in violation of article 1, section 1, paragraph 23, of the constitution of the State of Georgia (Civil Code, § 5720), which provides that ‘The legislative, judicial, and executive powers shall forever remain separate and distinct,, and no person discharging the duties of one shall at the same time'exercise the functions of either of the others, except as herein provided,’ in that said section allows the mayor., who is charged with legislative func*821tions, to exercise judicial' functions also by. presiding in the mayor’s court?” Held, that the provision of the constitution referred to relates to State legislative, judicial, and executive powers, and has no relation to municipal offices, created by the legislature, in the discharge of strictly municipal functions. Shafer v. Mumma, 17 Md. 331 (79 Am. D. 656); Waldo v. Wallace, 12 Ind. 569. On the general subject see 10 Century Digest, 1316 et seq., 1458 et seq.
July 14, 1910.
Constitutional question; from Court of Appeals.
F. H. Harris, for plaintiff in error.
Bolling Whitfield, contra.

All the Justices concur.